EXHIBIT 10.1.9
 
THIRTEENTH AMENDMENT TO THE
KAYDON CORPORATION
EMPLOYEE STOCK OWNERSHIP AND THRIFT PLAN
 
This Thirteenth Amendment is made to the above plan this 22nd day of December,
2009, by Kaydon Corporation (“Employer”).
 
WHEREAS, Section 10.1 of the Kaydon Corporation Employee Stock Ownership and
Thrift Plan (“plan”) as amended and restated on February 19, 2002, authorizes
the Employer to amend the plan; and
 
WHEREAS, the Employer hereby adopts this Amendment to reflect certain provisions
of the Pension Protection Act of 2006 (“PPA”), as well as certain technical
corrections made under the Worker, Retiree, and Employer Recovery Act of 2008
(“WRERA”); and
 
WHEREAS, this Amendment is intended as good faith compliance with the
requirements of PPA and is to be construed in accordance with PPA and guidance
issued thereunder; and
 
WHEREAS, except as otherwise provided, this Amendment shall be effective the
first day of the Plan Year beginning after December 31, 2006; and
 
WHEREAS, this Amendment supersedes the provisions of the plan to the extent
those provisions are affected by or inconsistent with the provisions of this
Amendment.
 
NOW, THEREFORE, the Employer amends the plan as follows:
 
1. Effective for Plan Years beginning after December 31, 2007, Section 5.10(f)
is amended to read as follows:
 
(f) Attributable Income or Loss.  Any deduction from a participant’s account to
correct or in conjunction with correction of an Excess Deferral, Excess
Contribution, or Excess Aggregate Contribution shall include the attributable
income or loss for the applicable period. The applicable period for an Excess
Deferral is the calendar year. The applicable period for an Excess Contribution
or Excess Aggregate Contribution is the Plan Year. A deduction from a
Participant’s account to correct or in conjunction with correction of an excess
amount under this provision shall not include attributable income or loss for
the period between the last day of the applicable period and the date of
distribution.
 
(i) Method of Determination.  The Employer may determine the attributable income
or loss for the applicable period using any reasonable method that does not
result in discrimination under Code Section 401(a)(4). The method must be used
consistently for all participants and for all corrective distributions for the
Plan Year and must be the method used for allocating earnings or losses to the
participants’ accounts for that year.
 
(ii) Alternative Method of Determination.  If the attributable income or loss is
not determined under (i) above, the income or loss shall be determined by
multiplying the income or loss attributable to the account from which the
correcting deduction is made for the applicable period for which the excess is
determined by a fraction. The numerator of the fraction is the excess amount.
The denominator is the balance in the account as of the first day of the
applicable period, plus contributions allocated as of the last day of the
period.
 
2. Section 5.10(j) is amended to read as follows:
 
(j) Taxation of Distribution.
 
(i) Excess Deferral.  The Excess Deferral is included in the Participant’s
income for the calendar year for which contributed. The attributable income or
loss is included for the calendar year of distribution.
 
 




--------------------------------------------------------------------------------



 



(ii) Excess Contributions/Excess Aggregate Contributions.  Effective for Plan
Years beginning after December 31, 2007, an amount distributed to correct an
Excess Contribution or Excess Aggregate Contribution shall be included in the
Participant’s income for the calendar year in which it is distributed.
 
3. Section 6.5(a) is amended to read as follows:
 
(a) Non-Top Heavy.
 
Effective as of the first day of the Plan Year beginning after December 31,
2006, for each Participant who has an Hour of Service on or after January 1,
2007, the vested percentage with respect to the Participant’s Employer Regular
Profit Sharing Account shall be determined as follows:
 

         
Years of Vesting Service
  Vested Percentage  
Less than 1 year
    0 %
1 year but less than 2 years
    10 %
2 years but less than 3 years
    20 %
3 years but less than 4 years
    40 %
4 years but less than 5 years
    60 %
5 years but less than 6 years
    80 %
6 years or more
    100 %


 
4. Effective as of August 17, 2006, Section 7.2(a) is amended to read as
follows:
 
(a) Immediate and Heavy Financial Need.  The request must establish an unusual
financial burden due to immediate and heavy financial needs. The purchase of,
but not mortgage or other regular payments for, a principal residence for the
Participant; tuition and related educational costs for the next 12 months of
postsecondary education for the Participant or the Participant’s Spouse, child,
dependent or primary beneficiary; medical expenses previously incurred or
necessary to obtain medical care of the type deductible under Code
Section 213(d) for the Participant or the Participant’s Spouse, dependent or
primary beneficiary; prevention of eviction from, or foreclosure (or forfeiture)
of the mortgage, land contract, or other security interest on the Participant’s
principal residence; burial or funeral expenses for the Participant’s parent,
Spouse, child, dependent, or primary beneficiary; expenses for the repair of
damage to the Participant’s principal residence that are of the type deductible
under Code Section 165; other similar matters approved by the Committee in a
uniform and non-discriminatory manner and memorialized in rules and regulations
of Plan Administration in Appendix H to this Plan; or other conditions specified
by the Commissioner of Internal Revenue in official pronouncements are immediate
and heavy financial needs for purposes of this plan. For purposes of this
paragraph, a Participant’s primary beneficiary is an individual designated by
the Participant as a primary beneficiary under this Plan and who has a right to
all or a portion of the Participant’s account balance upon the death of the
Participant.
 
5. Section 7.4(b) is amended to read as follows:
 
(b) Favorable Tax Treatment.  When consent is required, the Participant shall be
notified of the right to elect or defer distribution and the consequences of
failing to defer. The written notice shall provide an explanation of the
material features and relative values of the available methods of distribution.
The notice shall be provided at least 30 days and not more than 180 days before
the first day of the first period for which benefits are paid.
 
6. The number “90” shall be replaced by the number “180” in each place that it
appears in Section 7.5 and Section 7.9.
 
 




--------------------------------------------------------------------------------



 



7. Effective for distributions made after December 31, 2006, Section 7.14 is
amended to read as follows:
 
7.14 Direct Rollover Rules.  Notwithstanding any provision of the Plan to the
contrary that would otherwise limit a Distributee’s election under this Article,
a Distributee may elect, at the time and in the manner prescribed by the Plan
Administrator, to have any portion of an Eligible Rollover Distribution paid
directly to an Eligible Retirement Plan specified by the Distributee in a Direct
Rollover.
 
(a) Eligible Rollover Distribution.  An Eligible Rollover Distribution is a
distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the Distributee or the joint lives (or joint life expectancies) of the
Distributee and the Distributee’s designated beneficiary, or for a specified
period of ten years or more; any distribution to the extent such distribution is
required under section 401(a)(9) of the Code; is required under
section 401(a)(9) of the Code; any hardship distribution described in Code
Section 401(k)(B)(i)(iv) received on or after May 1, 1999; the portion of any
distribution that is not includible in gross income (determined without regard
to the exclusion for net unrealized appreciation with respect to employer
securities); and any other distribution that is reasonably expected to total
less than $200 during a year.
 
(b) Eligible Retirement Plan.  An Eligible Retirement Plan is an individual
retirement account described in section 408(a) of the Code, an individual
retirement annuity described in section 408(b) of the Code, an annuity plan
described in section 403(a) of the Code, or a qualified trust described in
section 401(a) of the Code, and, effective January 1, 2002, an annuity contract
described in section 403(b) of the Code and an eligible plan under
section 457(b) of the Code which is maintained by a state, political subdivision
of a state, or any agency or instrumentality of a state or political subdivision
of a state and which agrees to separately account for amounts transferred into
such plan from this plan, that accepts the Distributee’s eligible rollover
distribution. Effective for eligible rollover distributions made after
December 31, 2007, an eligible retirement plan includes an individual retirement
account described in Code Section 408A. For any portion of an eligible rollover
distribution consisting of after-tax contributions that are not includable in
gross income, an eligible retirement plan is an individual retirement account or
annuity described in Code Section 408(a) or 408(b) or a qualified trust
described in Code Section 401(a) or annuity contract described in Code
Section 403(b) that agrees to separately account for such portion.
 
(c) Distributee.  A Distributee includes an employee or former employee. In
addition, the employee’s or former employee’s surviving spouse or former spouse
who is the alternate payee under a qualified domestic relations order, as
defined in section 414(p) of the Code, are Distributees with regard to the
interest of the spouse or former spouse.
 
(d) Direct Rollover.  A Direct Rollover is a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.
 
(e) Non-Spouse Beneficiary.  A Beneficiary who is not a spouse may elect to
transfer all or any portion of a distribution deemed to be an eligible rollover
distribution to an individual retirement account or annuity described in Code
Section 408(a) or (b), or effective for distributions made after December 31,
2007, an individual retirement account described in Code Section 408A, that is
established for the purpose of receiving the distribution on behalf of the
designated Beneficiary and which is treated as an inherited IRA within the
meaning of Code Section 408(d)(3)(C). Additional rules, including the
determination of any distribution required under Code Section 401(a)(9), apply
as provided under Code Section 402(c)(11) and Regulations and any other
applicable guidance published by the Internal Revenue Service.
 
* * *
 
 




--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Employer has caused this instrument to be executed by
proper officers the day and year first above written.
 
KAYDON CORPORATION
 

  By 
/s/  Debra K. Crane


Its V.P. General Counsel and Secretary
 

  And 
/s/  Anthony T. Behrman


Its V.P. – Human Resources
 
 
